    Case 2:20-cv-00107-RJS Document 65 Filed 09/29/20 PageID.1426 Page 1 of 10




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    CRISTIN BORN and JESSICA                                  MEMORANDUM DECISION AND
    CHAUHAN, individually and on behalf of                            ORDER
    all others similarly situated,
                                                                     Case No. 2:20-cv-00107
               Plaintiffs,
                                                                   Chief Judge Robert J. Shelby
    v.
    PROGREXION TELESERVICES, INC.,                             Magistrate Judge Daphne A. Oberg

               Defendant.


              Plaintiffs Cristin Born and Jessica Chauhan filed this putative collective class action

against Defendant Progrexion Teleservices, Inc., alleging violations of the Fair Labor Standards

Act of 1938 (FLSA). Before the court are Plaintiffs’ Motion for Equitable Tolling, 1

Progrexion’s Motion for Summary Judgment, 2 and Plaintiffs’ Motion for Conditional Class

Certification. 3 For the reasons explained below, Plaintiffs’ Motion for Equitable Tolling is

DENIED, Progrexion’s Motion for Summary Judgment is GRANTED, and Plaintiffs’ Motion

for Conditional Class Certification is DENIED as moot.

                                               BACKGROUND

              On February 19, 2020, Plaintiffs filed this putative collective class action against

Progrexion, alleging violations of the FLSA related to unpaid overtime wages. 4 In the




1
    Dkt. 57.
2
    Dkt. 21.
3
    Dkt. 37.
4
    Dkt. 2.


                                                        1
    Case 2:20-cv-00107-RJS Document 65 Filed 09/29/20 PageID.1427 Page 2 of 10




subsequent months, numerous opt-in plaintiffs filed consents to join this litigation, including

Mark Weimer. 5

            Progrexion filed two Motions to Compel Arbitration, 6 which the court granted. 7

Progrexion also filed a Motion to Dismiss, 8 which the court granted in part and converted in part

to a Motion for Summary Judgment. 9 The court’s orders had the collective effect of dismissing

the claims of both Plaintiffs and all opt-in plaintiffs, with the exception of Weimer. Thus,

Weimer is the only remaining plaintiff in this action.

            Before the court now are three motions. First, Plaintiffs’ Motion for Equitable Tolling. 10

Second, the portion of Progrexion’s Motion to Dismiss that was converted to a Motion for

Summary Judgment. 11 And third, Plaintiffs’ Motion for Conditional Class Certification. 12

                                                  ANALYSIS

            The three motions before the court are all interrelated. Because Progrexion’s Motion for

Summary Judgment depends on the resolution of Plaintiffs’ Motion for Equitable Tolling, the

court begins there, concluding that equitable tolling is not warranted in this case. Because

equitable tolling is not available, the court next concludes that Weimer’s claims are untimely and

summary judgment is granted in Progrexion’s favor on those claims. Finally, because no




5
    See dkt. 9; dkt. 14; dkt. 17; dkt. 48.
6
    Dkt. 20; dkt. 50.
7
    Dkt. 59; dkt. 60.
8
    Dkt. 21.
9
  Dkt. 59. Specifically, the court converted the motion to dismiss into a motion for summary judgment as it related
to Progrexion’s argument that Weimer’s claims were untimely. Dkt. 59 at 25.
10
     Dkt. 57.
11
     Dkt. 20.
12
     Dkt. 37.


                                                         2
 Case 2:20-cv-00107-RJS Document 65 Filed 09/29/20 PageID.1428 Page 3 of 10




plaintiffs remain in this action after the dismissal of Weimer’s claims, Plaintiffs’ Motion for

Conditional Class Certification is denied as moot.

                             I. PLAINTIFFS’ MOTION FOR EQUITABLE TOLLING

            On August 10, 2020, Plaintiffs filed a Motion for Equitable Tolling, asking the court to

equitably toll the claims of every plaintiff in this action. 13 On August 11, 2020, and August 14,

2020, the court issued two orders compelling arbitration, which had the effect of dismissing all

plaintiffs from this action except Weimer. 14 As a result, the Opposition and Reply memoranda

to Plaintiffs’ Motion address the issue of equitable tolling only as it relates to Weimer. 15

            Plaintiffs argue Weimer’s claims should be equitably tolled because Progrexion’s delay

in producing arbitration agreements lulled Weimer into inaction and prevented him from timely

asserting his rights under the FLSA. 16 Progrexion responds that it did not prevent Weimer from

filing his FLSA claims in this court and therefore equitable tolling is not appropriate. 17 Having

considered the parties’ arguments, the court concludes Weimer’s claims are not subject to

equitable tolling.

            In FLSA collective class actions, the statute of limitations continues to run for each

putative class member until he files his written consent to join the action. 18 Although the Tenth

Circuit has not ruled on the issue, district courts in this Circuit have repeatedly held that the




13
     Dkt. 57.
14
     See dkt. 59; dkt. 60.
15
  See dkt. 61; dkt. 63. The issue of equitable tolling as applied to Weimer also features heavily in both parties’
summary judgment briefing. And both parties’ summary judgment briefing incorporates and cross-references their
briefing on Plaintiffs’ Motion for Equitable Tolling. Thus, in resolving Plaintiffs’ Motion, the court considers all of
the parties’ arguments concerning equitable tolling—regardless of where they were briefed.
16
     Dkt. 62 at 6.
17
     Dkt. 61 at 3–4.
18
     See 29 U.S.C. § 256.


                                                           3
 Case 2:20-cv-00107-RJS Document 65 Filed 09/29/20 PageID.1429 Page 4 of 10




doctrine of equitable tolling is read into the FLSA. 19 Equitable tolling, however, requires

reasonable diligence on behalf of the movant and is to be granted “sparingly.” 20 In other

contexts, the Tenth Circuit has held that equitable tolling is appropriate only “[1] when the

defendant’s conduct rises to the level of active deception; [2] where a plaintiff has been lulled

into inaction by a defendant, and [3] if a plaintiff is actively misled or has in some extraordinary

way been prevented from asserting his or her rights.” 21

            Plaintiffs argue that Progrexion’s prelitigation conduct lulled Weimer into inaction and

prevented him from asserting his FLSA claim. Specifically, Plaintiffs point to Progrexion’s

failure to produce an arbitration agreement for Weimer, despite Progrexion’s repeated

representations that all Progrexion employees are subject to such an agreement. 22 It was not

until Progrexion filed its Opposition to Plaintiffs’ Motion for Equitable Tolling that Progrexion

affirmatively stated for the first time that it did not have an arbitration agreement for Weimer. 23

According to Plaintiffs, “because [Progrexion] was in sole possession of Weimer’s alleged

arbitration agreement, Weimer was unable to file his arbitration demand or institute legal

proceedings while waiting on [Progrexion] to produce his alleged arbitration agreements.” 24

            As an initial matter, the court notes that, although Progrexion represented to Plaintiffs

that it “requires every new employee to agree to substantially identical arbitration agreements as




19
  See, e.g., Stransky v. HealthONE of Denver, Inc., 868 F. Supp. 2d 1178, 1181 (D. Colo. 2012). Progrexion does
not argue that equitable tolling is not available for FLSA claims.
20
  Impact Energy Res., LLC v. Salazar, 693 F.3d 1239, 1246 (10th Cir. 2012); see also Pace v. DiGuglielmo, 544
U.S. 408, 418 (2005) (“Generally, a litigant seeking equitable tolling bears the burden of establishing two elements:
(1) that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way.”).
21
     Salazar, 693 F.3d at 1246 (citation omitted).
22
     Dkt. 63 at 3.
23
     See dkt. 61.
24
     Dkt. 62 at 6.


                                                          4
 Case 2:20-cv-00107-RJS Document 65 Filed 09/29/20 PageID.1430 Page 5 of 10




a condition of employment,” it is unclear—in context—whether that representation applied to

Weimer. 25 As Progrexion points out, it also represented that it rolled out its onboarding

system—including the software containing the arbitration agreements—in October 2011, but

Weimer began working for Progrexion in February 2011. 26 Thus, it is unclear whether

Progrexion’s representation concerning all employees being subject to arbitration agreements

applied to Weimer. But even if it did, and Weimer was under the impression that Progrexion had

a valid arbitration agreement for him, there is no evidence showing that Progrexion prevented

him from asserting his rights under the FLSA in a way that would entitle him to equitable tolling.

            Weimer executed a “Consent to Join Wage Claim” against Progrexion on August 12,

2019. 27 In other words, Weimer was aware of his rights—and potential claims—under the FLSA

at least as early as August 2019. The record also shows that Plaintiffs’ counsel did not request

an arbitration agreement for Weimer until November 2019. 28 That is, three months elapsed

between Weimer acknowledging the existence of his FLSA claims and the first request for any

arbitration agreement. Additionally, Weimer did not file his consent, which was signed in

August 2019, until March 20, 2020—more than one month after Plaintiffs filed this case. Under

these facts, the court concludes equitable tolling is not appropriate.

            The cases Plaintiffs cite in support of their Motion demonstrate as much. For example, in

Stransky v. HealthONE, the court applied equitable tolling where the defendant was in sole

possession of the opt-in plaintiffs’ information, which was necessary to distribute notice of the




25
     Dkt. 63 at 3.
26
     Dkt. 64 at 8.
27
     Dkt. 9-25.
28
     See dkt. 63 at 4.


                                                    5
 Case 2:20-cv-00107-RJS Document 65 Filed 09/29/20 PageID.1431 Page 6 of 10




pending collective class action. 29 The court concluded equitable tolling was appropriate because

the defendant was in sole control of the information that would permit the opt-in plaintiffs to

learn of their claims against the defendant. 30 And in Felps v. Mewbourne Oil Company, the

court held that equitable tolling was appropriate based on a “delay in th[e] Court’s decision-

making process, occasioned by its busy docket.” 31 The court concluded equitable tolling was

warranted because the plaintiff had diligently pursued his claims and the court’s delay was

“‘beyond’ the control of Plaintiff and the potential class members.” 32

           The facts of this case differ from the facts of Stransky and Felps in a number of material

ways. Most notably, Weimer was aware of his claim in August 2019 and therefore it cannot be

said that Progrexion was in sole possession of information that would inform Weimer of his

claim, as was the case with the defendant in Stransky. And contrary to Felps, the delays in this

case were not entirely beyond the control of Weimer. 33 Even if Weimer were waiting for

Progrexion to produce an arbitration agreement, nothing prevented him from filing a claim in

this court. 34

           In short, this case does not clear the high bar required for equitable tolling. Although

there appears to have been—at the very least—confusion about whether Weimer was subject to



29
     868 F. Supp. 2d. at 1181–82.
30
     Id.
31
     No. 18-811 MV/GJF, 2020 WL 2520136, at *5 (D.N.M. May 18, 2020).
32
     Id.
33
  See also Ordonez v. Canyons Sch. Dist., Case No. 2:13-cv-245-DAK-EJF, 2016 WL 5415663, at *10 (D. Utah
Sep. 28, 2016) (“[C]ourts should rarely engage in equitable tolling and likely only when the failure to meet the
deadline fell outside of the litigant’s control.” (emphasis added)).
34
  Indeed, Plaintiffs filed their claims despite not having received arbitration agreements from Progrexion yet. See
dkt. 57 at 2 (“Because Defendant both (1) refused to provide the arbitration agreements at issue, and (b) refused to
agree to toll the statute of limitations for those Plaintiffs waiting for production of the alleged arbitration
agreements, Plaintiffs were forced to file this legal action on February 19, 2020, to preserve any remaining statutes
of limitations and to have the ability to vindicate their legal rights.”).


                                                          6
 Case 2:20-cv-00107-RJS Document 65 Filed 09/29/20 PageID.1432 Page 7 of 10




an arbitration agreement, nothing prevented Weimer from filing a claim. Indeed, Progrexion was

not in sole possession of information that would inform Weimer of his claims. To the contrary,

Weimer was aware of his potential claims and could have filed them in this court. Nor were any

delays in filing—both filing of this lawsuit and filing of Weimer’s consent—beyond the control

of Weimer. Thus, the court concludes equitable tolling is not warranted and Plaintiffs’ Motion

for Equitable Tolling is DENIED.

                      II. PROGREXION’S MOTION FOR SUMMARY JUDGMENT

           On April 20, 2020, Progrexion filed a Motion to Dismiss, in which it argued—among

other things—that Weimer’s FLSA claims were untimely under the applicable statute of

limitations.35 In support of this argument, Progrexion submitted a declaration from Jamie

Martinez—a custodian of records with Progrexion—who declared that Weimer’s last date of

employment with Progrexion was February 6, 2017. 36 Because the declaration was a matter

outside of the pleadings, the court—pursuant to Rule 12(d)—converted the portion of

Progrexion’s Motion to Dismiss concerning Weimer to Dismiss to a Motion for Summary

Judgment. 37 On September 8, 2020, Plaintiffs timely filed an Opposition to Progrexion’s Motion

for Summary Judgment 38 and, on September 22, 2020, Progrexion timely filed a Reply in

support of its Motion. 39 Having considered the parties’ briefing, the court concludes Progrexion

is entitled to summary judgment on Weimer’s claims.




35
  Dkt. 21 at 2. Progrexion’s Motion also sought dismissal of other opt-in plaintiffs’ claims. Dkt. 21 at 2. As
explained above, the court has since dismissed those plaintiffs’ claims, and only Weimer’s claim remains.
36
     Dkt. 21-1.
37
     Dkt. 59 at 25.
38
     Dkt. 62.
39
     Dkt. 64.


                                                         7
 Case 2:20-cv-00107-RJS Document 65 Filed 09/29/20 PageID.1433 Page 8 of 10




           Summary judgment is appropriate when “there is no genuine dispute as to any material

fact” and the moving party is “entitled to judgment as a matter of law.” 40 A fact is material if it

“might affect the outcome of the suit under the governing law,” and a dispute is genuine “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” 41 Under

this standard, the court “view[s] the evidence and draw[s] reasonable inferences therefrom in the

light most favorable to the nonmoving party.” 42

           Actions brought under the FLSA for unpaid overtime wages are subject to a two-year

statute of limitations, “except that a cause of action arising out of a willful violation may be

commenced within three years after the cause of action accrued.” 43 Thus, the maximum possible

statute of limitations under the FLSA is three years. In the case of an opt-in plaintiff in an FLSA

collective class action, the cause of action is considered to be commenced on the date on which

the plaintiff files his consent with the court. 44

           Progrexion argues Weimer’s claims are time-barred because his last day of employment

was February 6, 2017, and his consent was not filed until March 20, 2020—three years and six

weeks after his last date of employment. 45 In response, Plaintiffs do not dispute that Weimer’s

claims were filed outside the three-year statute of limitations period. Instead, Plaintiffs argue the

court should not grant summary judgment in Progrexion’s favor because: (1) Weimer’s claims




40
     Fed. R. Civ. P. 56(a).
41
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
42
     Pirkheim v. First Unum Life Ins., 229 F.3d 1008, 1010 (10th Cir. 2000).
43
     29 U.S.C. § 255(a).
44
     29 U.S.C. § 256(b).
45
     Dkt. 21 at 5–6.


                                                           8
 Case 2:20-cv-00107-RJS Document 65 Filed 09/29/20 PageID.1434 Page 9 of 10




should be equitably tolled and (2) a dispute of material fact exists as to whether Weimer’s claims

are subject to an arbitration agreement. 46 Both of Plaintiffs’ arguments fall short.

            As an initial matter, the court has already concluded above that Weimer’s claims are not

subject to equitable tolling. Additionally, the court finds that no genuine dispute of material fact

exists as to whether Weimer’s claims are subject to an arbitration agreement. Plaintiffs argue

that Progrexion “has never unambiguously admitted that Weimer is not subject to an arbitration

agreement” and therefore a dispute of material fact exists. 47 But Plaintiffs’ argument misses the

mark. In its Opposition to Plaintiffs’ Motion for Equitable Tolling, Progrexion did

unambiguously admit that it does not have an arbitration agreement for Weimer. 48 And

Progrexion reaffirmed this fact in its Reply in Support of its Motion for Summary Judgment. 49

Thus, the court concludes that no genuine dispute of material fact exists as to whether Weimer’s

claims are subject to an arbitration agreement.

            In sum, Weimer’s claims were filed outside the three-year statute of limitations period,

and Plaintiffs have not shown that Weimer’s claims are subject to equitable tolling. Nor have

Plaintiffs demonstrated that a genuine dispute of material fact exists that would preclude this

court from ruling on Progrexion’s Motion for Summary Judgment. As a result, Weimer’s claims

are untimely, and summary judgment is GRANTED in Progrexion’s favor on this issue.




46
     Dkt. 62 at 5–9.
47
     Dkt. 62 at 8.
48
   Dkt. 61 at 5 (“Progrexion does not have an arbitration agreement for Weimer, so Plaintiffs essentially ask for
tolling to continue for an indefinite period of time because Progrexion cannot produce an arbitration agreement that
it does not have.”).
49
     Dkt. 64 at 8.


                                                         9
Case 2:20-cv-00107-RJS Document 65 Filed 09/29/20 PageID.1435 Page 10 of 10




            III. PLAINTIFFS’ MOTION FOR CONDITIONAL CLASS CERTIFICATION

           On May 19, 2020, Plaintiffs filed a Motion for Conditional Class Certification and Notice

to the Putative Class Members, seeking conditional certification of their class action and the

issuance of notice to all putative class plaintiffs. 50 As explained above, the court dismissed

Plaintiffs’ claims on August 11, 2020. 51 And now having dismissed Weimer’s claims as

untimely, all opt-in plaintiffs’ claims have also been dismissed. Thus, no plaintiff remains in this

action. As a result, the court now DENIES Plaintiffs’ Motion for Conditional Class Certification

as moot.

                                           CONCLUSION

           For the reasons explained above:

           1. Plaintiffs’ Motion for Equitable Tolling is DENIED; 52

           2. Progrexion’s Motion for Summary Judgment is GRANTED, 53 and Weimer’s claims

           are dismissed; and

           3. Plaintiff’s Motion for Conditional Class Certification is DENIED as moot. 54

The Clerk of Court is directed to close this case.

           SO ORDERED this 29th day of September 2020.


                                                   BY THE COURT:



                                                   ROBERT J. SHELBY
                                                   United States Chief District Judge

50
     Dkt. 37.
51
     Dkt. 59.
52
     Dkt. 57.
53
     Dkt. 21.
54
     Dkt. 37.


                                                  10
